Citation Nr: 0948317	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  Jurisdiction is currently with 
the RO in St. Paul, Minnesota.  

A hearing was held before the undersigned Veterans Law Judge 
in November 2009, and a transcript of this hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss was 
aggravated by the Veteran's active service or is otherwise 
etiologically related to the Veteran's service.

2.  The Veteran currently suffers from tinnitus, which had 
onset in service or is otherwise etiologically related to the 
Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorioneural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiological testing involving 
puretone frequency thresholds and speech discrimination 
criteria.  38 C.F.R. § 3.385 (2009).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he asserts was 
caused by noise exposure during his active military service.

The Veteran's hearing was tested at enlistment in June 1969.  
Audiological examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 15, -5, -5, 5, and 25 decibels, respectively.  
Pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 0, -5, 0, and 50 decibels.  
Speech audiometry tests results were not provided.  

The Veteran's hearing was tested again at separation from 
service in December 1971.  Audiological examination yielded 
test results of pure tone thresholds in the right ear at 500, 
1000, 2000, and 4000 Hertz of 10, 10, 10, and 15 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, and 4000 Hertz were 10, 10, 10, and 25 decibels, 
respectively.  Speech audiometry tests results and pure tone 
thresholds at 3000 Hertz were not provided.  Service 
treatment records were absent any complaints of tinnitus.  

There is no objective evidence of hearing loss or tinnitus 
until 2007, when the Veteran filed his service connection 
claim.  

In October 2007, the Veteran was afforded a VA examination.  
The Veteran complained of bilateral hearing loss and 
intermittent tinnitus which he stated had been present for 
approximately five years.  He described military noise 
exposure from serving in Vietnam.  He reported that despite 
the fact that his military occupational specialty was a 
carpenter, in Vietnam he worked first as a crane operator and 
then as a radio operator.  He also described mortar rounds 
exploding nearby.  The Veteran reported post-service noise 
exposure from factories, but stated he wore hearing 
protection.  He denied any recreational noise exposure.  

Audiometric examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 25, 35, 70, 80, and 85 decibels, respectively, 
for an average over the four frequencies of interest of 68 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 90% in the right ear.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 25, 30, 70, 80, and 95 decibels, respectively, for 
an average over the four frequencies of interest of 69 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 84% in the left ear.  Thus the Veteran 
has a current hearing loss disability for VA purposes.  

The examiner reviewed the Veteran's claims folder and noted 
that while the Veteran's enlistment audiogram showed hearing 
loss, his audiogram at separation showed his hearing to be 
within normal limits.  In light of these inconsistencies, she 
was unable to determine whether or not hearing loss occurred 
during active duty or whether pre-existing hearing loss was 
aggravated by military noise exposure without resorting to 
speculation.  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge that his military noise 
exposure caused his ears to hurt.  He reported that 
approximately two years after he got out of service his 
family noticed that his hearing had worsened and he kept 
hearing a squealing sound all the time.  

The Board notes that there is some evidence that the Veteran 
suffered from a pre-existing hearing loss disability; 
however, the Veteran's hearing was normal at separation from 
service and the Board is unable to determine which 
examination, if any, is inaccurate.  Importantly, these facts 
undermine the results of the separation examination report, 
suggesting that the results of the separation report are not 
accurate.

Additionally, while there is no medical evidence of hearing 
loss or tinnitus for approximately thirty five years after 
service, the Veteran has presented credible testimony that he 
has suffered from hearing problems and tinnitus since his 
service.  The Veteran is certainly competent to describe 
symptoms of subjective hearing loss and ringing in his ears 
and such symptoms are consistent with the significant 
acoustic trauma the Veteran has described experiencing during 
his active service.  

The VA examiner who considered whether the Veteran's hearing 
loss and tinnitus had onset in service or were caused or 
aggravated by the Veteran's service concluded that because of 
inconsistent audiological test results in service, it was 
impossible to render any opinion without resorting to 
speculation.  Under these circumstances, the Board finds that 
the benefit of the doubt must be awarded to the Veteran.  
Accordingly, entitlement to service connection for bilateral 
hearing loss and tinnitus is granted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 
3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  



ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


